DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 12, a semicolon should be added as follows, for punctuation:
“… and the second end of the first sheath comprising an opening ; 
wherein the opening …” 

Double Patenting 35 U.S.C. 101
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of Acosta; Fred (US 10588775 B2). This is a statutory double patenting rejection. 
The differences between patented claims of Acosta and the pending claims are highlighted below. 
Regarding pending claim 1, Acosta claims all limitations in patented claim 1, specifically a collection device (claim 1, A collection device); comprising: 
a base designed to be secured to the pelvic area of a wearer, the base comprising a central opening wherein the central opening is large enough to allow a penis to pass freely through (claim 1, a base designed … allow a penis to pass freely through); and 
a first sheath having a first end and a second end, wherein the first sheath is designed to loosely accommodate a penis (claim 1, a first sheath … loosely accommodate a penis);
the first end of the first sheath designed to be attached to the base around the central opening and the second end of the first sheath comprising an opening (claim 1, the first end of the first sheath … the second end of the first sheath comprising an opening); and 
a second sheath, wherein the second sheath has a first end and a second end, the first end of the second sheath designed to be attached outboard of the first sheath  (claim 1, a second sheath, wherein the second sheath has a first end and a second end, the first end of the second sheath designed to be attached to the base around the central opening outboard of the first sheath); and 
the second end of the second sheath comprising an opening designed to allow a drain tube to be passed through  (claim 1, the second end of the second sheath comprising an opening designed to allow a separate drain tube to be passed through and for selectively attaching the second sheath to a separate drain tube). 
Although Acosta claims further limitations as highlighted above, Acosta claims all features of pending claim 1 and therefore anticipates claim 1. 

Regarding pending claim 12, Acosta claims all limitations in patented claim 13, namely a collection device (claim 1, collection device); comprising: 
a base designed to be secured to the pelvic area of a wearer, the base comprising a central opening wherein the central opening is large enough to allow a penis to pass freely through (claim 13, a base designed to be secured … allow a penis to pass freely through);  and 
a first sheath having a first end and a second end, wherein the first sheath is designed to loosely accommodate a penis, the first end of the first sheath designed to be in contact with and attached to the base around the central opening and the second end of the first sheath comprising an opening (claim 13, a first sheath having a first end … the second end of the first sheath comprising an opening);
wherein the opening at the second end of the first sheath is designed to allow a separate drain tube to be passed through, wherein the separate drain tube may be selectively attached to the first sheath (claim 13, wherein the opening at the second end … selectively attached to the first sheath).
Acosta claims a further limitation (claim 13, wherein first sheath is designed to extend beyond the glans of the penis). However, Acosta’s claim 13 includes all features of pending claim 12 and therefore anticipates claim 12. 

Regarding pending claim 14, Acosta claims all limitations in patented claim 14, namely a male collection device (claim 14, male collection device), comprising: 
a base comprising a central opening for accommodating a penis wherein the central opening is large enough to allow a penis to pass freely through (claim 14, a base designed to be secured to the pelvic area of a wearer, the base comprising a central opening for accommodating a penis wherein the central opening is large enough to allow a penis to pass freely through); and 
a first sheath configured for loosely housing a penis, the sheath having a first end and a second end, the first end of the first sheath designed to be attached to the base around the central opening and the second end of the first sheath comprising an opening (claim 14, a first sheath configured for loosely housing a penis, the sheath having a first end and a second end, the first end of the first sheath designed to be in contact with and attached to the base around the central opening and the second end of the first sheath comprising an opening);
a check valve at the opening at the second end of the first sheath such that the opening allows fluid to move from the first sheath out through the check valve (claim 14, a separate check valve attached to the opening at the second end of the first sheath such that the opening allows fluid to move from the first sheath out through the check valve); and 
a second sheath, wherein the second sheath has a first end and a second end, the first end of the second sheath designed to be attached around the central opening outboard of the first sheath and the second end of the second sheath comprising an opening designed to allow a drain tube to be passed through (claim 14, a second sheath, wherein the second sheath has a first end and a second end, the first end of the second sheath designed to be attached to the base around the central opening outboard of the first sheath and the second end of the second sheath comprising an opening designed to allow a separate drain tube to be passed through and for selectively attaching the second sheath to a separate drain tube). 
Regarding pending claims 2-11, 13 and 15-17, Acosta claims all limitations in patented claims 2-12 and 15-17 as shown in table 1. 
Table 1: Acosta double patenting
Pending claim 
Acosta 
Pending claim 
Acosta 
Pending claim 
Acosta 
2
2
7
10
13
4
3
7
8
3
15
15
4
8
9
11
16
16
5
5
10
6
17
17
6
9
11
12






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosenblum, Jeffrey	US 20030018321 A1
Conway; Anthony J. et al.	US 20140142554 A1
Chang; Hau H.	US 5593389 A
Lim; Pedro K.	US 3788324 A
Denard; Ruthie	US 5087252 A
Rowland; Floyd C.	US 4419097 A
Terauchi; Ryugo et al.	US 4820291 A
Nystrom; Wilford O. et al.	US 4540409 A
Christopher; T. Graham	US 4710169 A
Bowen; Thomas M.	US 4997427 A
Pavlinch; George R.	US 4239044 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781